—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Dye, J.), entered June 19, 1998, which, upon a jury verdict on the issue of li*520ability, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Marivel Suarez, a letter carrier, was delivering mail to the defendants’ home when she slipped and fell on what she alleged was an icy or wet condition on its front steps. Contrary to the plaintiffs’ contention, the trial court providently exercised its discretion in denying their application for a continuance in order to produce the injured plaintiffs supervisor, who had failed to respond to a judicial subpoena. The plaintiffs failed to demonstrate the materiality of the supervisor’s proposed testimony (see, Herbert v Edwards Super Food Stores-Finast Supermarkets, 253 AD2d 789; Moretta v Davenport Express, 243 AD2d 547; Insl-X Prods. Corp. v F & K Supply, 228 AD2d 478).
The plaintiffs’ remaining contention is without merit. Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.